Case 5:19-cv-01389-EJD Document 48-9 Filed 10/28/19 Page 1 of 56




                 EXHIBIT F
              Case 5:19-cv-01389-EJD Document 48-9 Filed 10/28/19 Page 2 of 56



                                                                             e UltAUX - I A >ét-tN~t            ANION~


                                                                                                                10, dVenu" cte la Provtden, e
                                                                                                                •;21 bu Anrony
                                                                              t:I. .,.3,j(O'l -l:i Oo 01 :>b    lei. .,.33 {OJ! 46 t,t, :,:, 22


                                                                             conta~t@atla~·J st1cc, Ir          VIVIW.dlias JUSIICe fr




                      PROCÈS VERBAL DE SAISIE CONT                                                       FACON
L'AN DEUX MILLE DIX NEUF et le SEIZE OCTOBRE
à partir de 9 heures 45



À LA DEMANDE DE :

IPCom GmbH & Co. KG, société de droit allemand ayant la forme d'une Kommanditge 1/schatt, dont le siège social est
Zugspitzstrasse 15, 82049 Pullach, Allemagne, immatriculée au registre des sociétés de Munich (Allemagne) sous le N° HRA
93950, représentée par son associé commandité IPCom Beteiligungs GmbH, société de d1oit allemand ayant la forme d'une
Gesel/schaft mit beschranker Haftung, dont le siège social est Zugspitzstrasse 15, 82049 l?ullach, Allemagne, elle-même
représentée par son Geschaftsführer (gérant) domicilié en cette qualité audit siège,

Ayant pour avocats :

SELAS BARDEHLE PAGENBERG
Agissant par Maître Julien Fréneaux
Avocat au Barreau de Paris
Demeurant 5 rue Boudreau - 75009 Paris

Elisant domicile en son Cabinet ainsi qu'en mon étude.

Je, Frédéric DEBU, Huissier de Justice Associé au sein de la Selarl ATLAS JUSTICE, Hui5r/ers de Justice, près le Tribunal de
Grande Instance de Nanterre, ayant son siège social à PUTEAUX (92800), 14 Terrasse Be Wni et bureau annexe à ANTONY
(92160), 10 avenue de la Providence, soussigné


Agissant en vertu :

D'une requête aux fins de saisie contrefaçon déposée le 15 octobre 2019 devant Monsie r le Président du Tribunal de Grande
Instance de PARIS et d'une ordonnance rendue par le Juge Gilles BUFFET, agissant par délégation de Monsieur le Président du
Tribunal de Grande Instance de Paris, en date du 15 octobre 2019.                       1
Lesquelles requête et ordonnance ont été signifiées ce jour préalablement à mes opérations de saisie contrefaçon.

Me suis rendu ce jour   à 9 heures 45 au siège de la Société MOTOROLA MOBILIJ                      France 20 rue des Deux Gares
92500 RUEIL MALMAISON

Accompagné de :
Monsieur Alain ZIMERAY, expert informatique, EXERTIS LAB, 30 rue Sedaine      à PARIS (75         11)
Ayant signé le présent procès-verbal.
             Case 5:19-cv-01389-EJD Document 48-9 Filed 10/28/19 Page 3 of 56
1900333                                                                                                                      Acte : 351023

A cette adresse je constate une enseigne LENOVO et aucune enseigne ou inscription MOTOROLA MOBILITE France

A l'accueil du bâtiment une hôtesse d'accueil de la société LENOVO me déclare que la société MOTOROLA MOBILITE France n'a
aucune activité dans le bâtiment.

L'hôtesse d'accueil de la société LENOVO contacte au téléphone Monsieur DIXNEUF Adrien ès-qualité de responsable juridique de
la société LENOVO ainsi déclaré et me passe la communication.

Je me présente en déclarant mes nom, prénom, qualité et l'objet de ma mission.

Monsieur DIXNEUF Adrien me déclare que la société MOTOROLA MOBILITE France est une société dormante sans activité
commerciale et sans activité comptable et sans salarié depuis janvier 2018.

Monsieur DIXNEUF Adrien me déclare que Monsieur Jean-Baptiste GUILLEMOT ès-qualité de Président de MOTOROLA MOBILITE
France n'est pas présent.

Monsieur DIXNEUF Adrien m'indique de signifier l'ordonnance et la requête dont je suis porteur       à Monsieur Bertrand   BRAUX ès-
qualité de responsable technique de la société LENOVO FRANCE SAS présent dans les lieux.

A 11 heures je signifie l'ordonnance et la requête dont je suis porteur   à Monsieur Bertrand BRAUX , personne présente ès-qualité
de responsable technique de la société LENOVO FRANCE SAS.

Monsieur Denis CHATARD ès-qualité de directeur financier de LENOVO FRANCE SAS adresse par courriel les dites ordonnance et
requête à Monsieur Adrien DIXNEUF.

Monsieur Adrien DIXNEUF m'informe qu'il adresse les dites ordonnance et requête       à un   avocat et qu'il reviendra vers moi.

A partir de 13h30 Monsieur Denis CHATARD me confirme que la société MOTOROLA MOBILITE France est une société dormante
sans activité commerciale et sans activité comptable et sans salarié depuis janvier 2018.

Monsieur Denis CHATARD me déclare que les téléphones mobiles Motorola sont importés pour les pays de l'union européenne par
les sociétés MOTOROLA MOBILITE UK et MOTOROLA MOBILITE NL.

Monsieur Denis CHATARD me déclare que les téléphones mobiles MOTOROLA sont ensuite distribués dans les pays par les entités
du groupe LENOVO.

Que pour la France il s'agit de la société LENOVO FRANCE SAS.

Monsieur Denis CHATARD me déclare que les téléphones mobiles Motorola sont distribués en France par LENOVO FRANCE SAS
par l'intermédiaire du grossiste la société MODE LABS MOBILE 107 rue la Boëtie 75008 PARIS et en direct aux opérateurs de
téléphonie ORANGE et BOUYGUES TELECOM.

Monsieur Denis CHATARD me déclare que les volumes de ces ventes et les coordonnées de MOTOROLA MOBILITE UK et
MOTOROLA MOBILITE NL seront communiqués par la société LENOVO FRANCE SAS dans le cadre de l'ordonnance sur requête
aux fins de saisie contrefaçon rendue le 15 octobre 2019 par le Tribunal de Grande Instance de Paris qui lui a été signifié ce jour
par Maître caroline BRESSAND Huissier de Justice.
I



Mes opérations se trouvant terminées, je clôture ma mission   à   15 heures.

Le présent procès-verbal de saisie-contrefaçon est dressé sur 03 pages et sans annexe
dans les locaux de Société MOTOROLA MOBILITY FRANCE dont le siège social est 20 rue des Deux Gares 92500 RUEIL
MALMAISON, le tout pour servir et valoir ce que de droit.



Je laisse copie du présent procès-verbal de saisie contrefaçon   à Monsieur Denis CHATARD

Signatt ) Ç sie"' Alain ZIMERAY, e,pert en infmmatique




                                                                                                                                        2
                Case 5:19-cv-01389-EJD Document 48-9 Filed 10/28/19 Page 4 of 56
1900333                                                                            Acte : 35 1023




Signature Monsieur Denis CHATARD

en sa qualité de personne présente.




                                                                                               3
Case 5:19-cv-01389-EJD Document 48-9 Filed 10/28/19 Page 5 of 56
              Case 5:19-cv-01389-EJD Document 48-9 Filed 10/28/19 Page 6 of 56
                                       Subscribe to DeepL Pro to edit this document.
                                       Visit www.DeepL.com/Pro for more information.




                                                                              PU 1AU       -   1 A lÜtN tANIONY


                                                                              4, Tt:11 cl>Ct: Be 11111                1 0, ovenu ae la P, ov,dence
                                                                             "JLHUl/ - l l, ttiHI- - l d U h:ns       "J2lbü - "\mony
                                                                               ltd. - 3   (0; 1   SOô01 Sb            Tel. i3(0)1 4o ô6 5 5 12


                                                                              con1acl@a1la5-Jl t,ce Irv,ww.allas-Jus uca f,




                      REPORT OF SEIZURE IN ACONT                                                         WAY
THE YEAR TWO THOUSAND TEN NINE and the SEIZE OCTOBER
from 9:45 a.m. onwards




AT THE REQUEST OF:

IPCom GmbH & Co. KG, a company under German law in the form of a Kommanditge llschatt, whose registered office is
at Zugspitzstrasse 15, 82049 Pullach, Germany, registered in the register of companies of M nich (Germany) under number
HRA 93950, represented by its general partner IPCom Beteiligungs GmbH, a German dl ait company in the form ofa
Gesel/schaft mit beschranker Hattung, whose registered office is Zugspitzstrasse 15, 82049 P.ullach, Germany, itself
represented by its Geschaftsführer (manager) domiciled as such at its registered office,

Having as lawyers:

SELAS BARDEHLE PAGENBERG
Acting by Maître Julien Fréneaux
Attorney at law at the Paris Bar
Residing at 5 rue Boudreau - 75009 Paris

Having his domicile in his firm as well as in my firm.

I, Frédéric DEBU, Associate Bailiff within the Se!arl ATLASJUSTICE, Hui. iers de Justice, near the Tribunal de Grande
Instance de Nanterre, having its registered office in PUTEAUX (92800), 14 Terrasse sdwni and annexe office in ANTONY
(92160), 10 avenue de la Providence, undersigned


Acting in accordance with:

A motion for seizure of counterfeit goods filed on 15 October 2019 before Monsie r the President of the Tribunal de Grande
Instance de PARIS and an order issued by Judge Gilles BUFFET, acting by delegation of the President of the Tribunal de Grande
Instance de Paris, dated 15 October 2019.j
Which requests and orders were served today prior to my counterfeit seizure operations.

I went today at 9:45 am to the headquarters of the   Company MOTOROLA MOBI Lir} France 20 rue des Deux
Gares 92500 RUEIL MALMAISON

Accompanied by:
Mr Alain ZIMERAY, IT expert, EXERTIS LAB, 30 rue Sedaine       in PARIS (75 11) Having signed
these minutes.
              Case 5:19-cv-01389-EJD Document 48-9 Filed 10/28/19 Page 7 of 56
1900333Act : 351023

At this address I notice a LENOVO sign and no sign or registration MOTOROLA MOBILITE France

At the reception of the building a receptionist from the company LENOVO tells me that the company MOTOROLA MOBILITE France
has no activity in the building.

The receptionist of the LENOVO company contacts Mr. DIXNEUF Adrien by telephone in his capacity as the legal manager of the
LENOVO company thus declared and passes on the communication to me.

I introduce myself by declaring my name, first name, position and the purpose of my mission.

Mr. DIXNEUF Adrien tells me that MOTOROLA MOBILITE France is a dormant company with no commercial activity and no
accounting activity and no employee since January 2018.

Mr. DIXNEUF Adrien tells me that Mr. Jean-Baptiste GUILLEMOT, who is a qualified Chairman of MOTOROLA MOBILITE France, is not
present.

Mr. DIXNEUF Adrien indicates to me to notify the order and the request I am making to   Mr. Bertrand BRAUX in his capacity as
technical manager of the company LENOVO FRANCE SAS present on the premises.

At 11 a.m. I notify the order and the request of which I am the bearer to Mr Bertrand BRAUX, a person who is the technical
manager of the company LENOVO FRANCE SAS.

Mr Denis CHATARD, in his capacity as Chief Financial Officer of LENOVO FRANCE SAS, sends the said order and request by e-mail   to
Mr Adrien DIXNEUF.

Mr Adrien DIXNEUF informs me that he is sending the said order and request to a   lawyer and that he will come back to me.
From 13h30 Mr Denis CHATARD confirms to me that MOTOROLA MOBILITE France is a dormant company without commercial
activity and without accounting activity and without employees since January 2018.

Mr Denis CHATARD tells me that Motorola mobile phones are imported for the European Union countries by the companies
MOTOROLA MOBILITE UK and MOTOROLA MOBILITE NL.

Mr Denis CHATARD tells me that MOTOROLA mobile phones are then distributed in the countries by the entities of the LENOVO
group.

For France only, it is LENOVO FRANCE SAS.

Mr Denis CHATARD tells me that Motorola mobile phones are distributed in France by LENOVO FRANCE SAS through the
wholesaler MODE LABS MOBILE 107 rue la Boëtie 75008 PARIS and directly to the telephone operators ORANGE and
BOUYGUES TELECOM.

Mr Denis CHATARD informs me that the volumes of these sales and the contact details of MOTOROLA MOBILITE UK and MOTOROLA
MOBILITE NL will be communicated by LENOVO FRANCE SAS as part of the order on request for seizure of counterfeit goods
issued on 15 October 2019 by the Paris Tribunal de Grande Instance, which was notified to him today by Maître caroline
BRESSAND Huissier de Justice.
I



As my operations are over, I close my mission at 3pm.

These procès-verbal of seizure of counterfeit goods is drawn up on 03 pages and without annex
in the premises of Société MOTOROLA MOBILITY FRANCE whose registered office is 20 rue des Deux Gares 92500 RUEI
L MALMAISON, all to serve and enforce what is right.


I leave a copy of these counterfeit seizure reports to Mr Denis CHAT ARD

Sig nattu             sie "' Alain ZIMERAY,,,   loss in info, matics
                      e




                                                                                                                                     2
                 Case 5:19-cv-01389-EJD Document 48-9 Filed 10/28/19 Page 8 of 56
1900333                                                                             Act: 351023




Signature Mr Denis CHATARD in his

capacity as present.




                                                                                             3
Case 5:19-cv-01389-EJD Document 48-9 Filed 10/28/19 Page 9 of 56
Case 5:19-cv-01389-EJD Document 48-9 Filed 10/28/19 Page 10 of 56




                 EXHIBIT G
                 Case 5:19-cv-01389-EJD Document 48-9 Filed 10/28/19 Page 11 of 56

@        ATLAS                JlL~,:E~r~~   1900334                                                                                             Acte: 3:
      EXPEDITION CERTIFIEE----                                 - --           - - - - --                     - - - - - --                - --
                CONFORME                                                                  SIGNIFICATION
         SELARL                                                                           A TOUTES FINS
      ATLAS JUSTICE
     -----Siège Social-----                 L'A~ ~-E~X MILLE P0 N~F et le DIX-HUIT OCTOBRE
      14 Terrasse Bellini                   A , , ,Heures ~ Minutes :
92800 PUTEAUX - La Défense

     Téléphone: 01.45.06.01.56              Nous, Selarl ATLAS JUSTICE, Huissiers de Justice, près le Tribunal de Grande Instance de Nanterre, ayants
    Ligne constat :01.45.06.82.70           siège social à PUTEAUX (92800), 14 Terrasse Bellini et bureau annexe à ANTONY (92160), 10 avenue de la
                                            Providence, l'un d'eux soussigné
     -----Bureau Secondaire-----
    10, avenue de la Providence
              BP10173                       À:
      92186 ANTONY CEDEX
    Téléphone : 01.46.66.55.22              Société LENOVO FRANCE
                                            20 rue des Deux Gares
        contact@atlas-justice.fr            92500 RUEIL MALMAISON
       www .h uissiersassocies92            Où étant et parlant à comme il est dit à l'annexe


                                            À LA DEMANDE DE :
            ACTE
                                            IPCom GmbH & Co. KG, société de droit allemand ayant la forme d'une Kommanditgesellschaft, dont le siège
         D'HUISSIER                         social est Zugspitzstrasse 15, 82049 Pullach , Allemagne, immatriculée au registre des sociétés de Munich
                                            (Allemagne) sous le N° HRA 93950, représentée par son associé commandité IPCom Beteiligungs GmbH, soc
             DE                             de droit allemand ayant la forme d'une Gesellschaft mit beschranker Haftung, dont le siège social est
          JUSTICE                           Zugspitzstrasse 15, 82049 Pullach, Allemagne, elle-même représentée par son Geschaftsführer (gérant) domit
                                            en cette qualité audit siège,

                                            Elisant domicile en mon Etude.
      REFERENCES A RAPPELER:
                  1900334
                         CB                 JE VOUS SIGNIFIE ET VOUS REMETS COPIE :

                                            D'un procès-verbal de poursuite et de clôture des opérations de saisie contrefaçon dressé par Maître Caroline
                                            Bressand, Huissier de Justice au sein de la SELARL ATLAS JUSTICE, en date du 17 octobre 2019,
                                            En vertu d'une ordonnance sur requête aux fins de saisie contrefaçon rendue par Gilles Buffet, vice-président
                                            agissant par délégation de Monsieur le Président du Tribunal de Grande Instance de Paris, en date du 15 octol
                                            2019.

          COUT DE L'ACTE
      Emolument         25,74
      SCT                7,67
                                            Vous déclarant que la présente signification vous est faite à telles fin que de droit.
      H.T.                    33,41
      Tva 20%                  6,68         A CE QU 'IL N'EN IGNORE.
      Taxe Forfaitaire        14,89
      Timbres                  2,20         SOUS TOUTES RESERVE&
      Coût de l'acte          57, 18
Case 5:19-cv-01389-EJD Document 48-9 Filed 10/28/19 Page 12 of 56




        ' '' ' ;c .' ;
    ' , , / ' · .....
    >•
   1 ):
            / ~v,.
                      :,,,
                             >··.x / ,   ATLAS JUSTICE                                                                         :, '   \,,,·~ I



                                                  I IUISSll:RS DE JUSTICE                                                      1 •       •;· 11•
                                                                             •       -       'j"
    \       .   ...
                ,,
         \ •,. ..':·=-~ ...'
                             ,·-~"
                               ,   1.
                                                                             .,-}·u                      ... , ..
                                                                                 1       ~     '   )\    ~:                    • t•     •• ,     ~=··· :.... ..

                                                                                               'E .· '1• ..1.,·     ·1•   Ir          ""11, · ·     I' :,.. '




   PROCÈS VERBAL DE POURSUITE ET DE CLOTURE DES OPERATIONS DE
                      SAISIE CONTREFACON
  L'AN DEUX MILLE DIX NEUF et le DIX SEPT OCTOBRE


  À LA DEMANDE DE :
  IPCom GmbH & Co. KG, société de droit allemand ayant la forme d'une Kommanditgesellschaft, dont le siège
  social est Zugspitzstrasse 15, 82049 Pullach, Allemagne, immatriculée au reg istre des sociétés de Munich
  (Allemagne) sous le N° HRA 93950, représentée par son associé commandité IPCom Beteiligungs GmbH, société
  de droit allemand ayant la forme d'une Gesellschaft mit beschranker Haftung, dont le siège social est
  Zugspitzstrasse 15, 82049 Pullach, Allemagne, elle-même représentée par son Geschaftsführer(gérant) domicilié
  en cette qualité audit siège,

  Ayant pour avocats :

  SELAS BARDEHLE PAGENBERG
  Agissant par Maître Julien Fréneaux
  Avocat au Barreau de Paris
  Demeurant 5 rue Boudreau - 75009 Paris

  Elisant domicile en son Cabinet ainsi qu'en mon étude.

  Je, Caroline BRESSAND, Huissier de Justice Associée au sein de la Selarl ATLAS JUSTICE, Huissiers de Justice, près le
  Tribunal de Grande Instance de Nanterre, ayant son siège social aPUTEAUX (92800), 14 Terrasse Bellini et bureau annexe à
  ANTONY (92160), 10 avenue de la Providence, soussignée


  Agissant en vertu :

  D'une requête aux fins de saisie contrefaçon déposée le 15 octobre 2019 devant Madame ou Monsieur le
  Président du Tribunal de Grande Instance de PARIS et d'une ordonnance rendue par GIiies Buffet, vice-présidenl
  agissant par délégation de Monsieur le Président du Tribunal de Grande Instance de Paris, en date du 15 octobn
  2019.


  Que les opérations de saisie contrefaçon ont débuté le 16 octobre 2019 à 10 heures 50 pour être suspendues, le
  même jour à 18 heures 15, afin d'être reprises après la mise à disposition des produits.

  Qu'en effet, le 16 octobre 2019, lors desdites opérations, Monsieur Chatard étant dans l'impossibilité de me
  présenter les ordinateurs et tablettes arguées de contrefaçon, il a été convenu que les exemplaires suivants : Xl
  Yoga 4ème gén, Xl Carbone                 ime
                                   gén, X390 Yoga et X390, seraient rapatriés sur le site de Rueil Malmaison pour
  lundi matin (soit le 21 octobre 2019).

  Qu'avec son accord, il a été convenu que nous nous présenterons donc à nouveau lundi 21 octobre 2019                                               à 9h3C
  pour procéder aux analyses des caractéristiques desdits PC.
Case 5:19-cv-01389-EJD Document 48-9 Filed 10/28/19 Page 13 of 56



 De retour en mon étude, le 17 octobre 2019, je constate la réception des 2 messages électroniques suivants sur
 mon adresse professionnelle bressand@atlas-iustice.fr :

     message de Monsieur Denis Chatard (denischatard@lenovo.com) en date du 16 octobre 2019 adressé à 17 h
     54 à Monsieur Adrien Dixneuf (adixneufl@lenovo.com) dont le contenu est le suivant« Adrien hello, pourras
     tu te rendre disponible lundi 21 oct a 9 :30 pour accueillir Mme Bressand pour finaliser les investigations
     commencées ce jour ? Merci».

     message en réponse de Monsieur Adrien Dixneuf en date du 16 octobre 2019           à 18 h dont le contenu est le
     suivant: « Oui, sans problèmes.»

 Je joins, en annexe au présent procès verbal, la copie de ces messages électroniques.




 Conformément au point 14 de l'ordonnance du 15 octobre 2019, prévoyant que « les opérations de saisie
 contrefaçon pourront se poursuivre après l'heure de fermeture des locaux et pourront le cas échéant être
 suspendues pour se poursuivre le lendemain » ; je procède ce jour, le 17 octobre 2019 à 17 h 00, à la clôture dE
 mes opérations.


 Le présent procès verbal de poursuites et de clôture des opérations de saisie contrefaçon est dressé en mon
 étude sur 2 pages comprenant en outre 2 pages en annexe.

 Il est dressé pour servir et valoir ce que de droit et sera signifié ultérieurement dans les plus brefs délais à la
 société LENOVO France, 20 rue des Deux Gares à Rueil-Malmaison (92500) .




 Maître Caroline BRESSAND
 Huissier de Justice Associée




 2
      Case 5:19-cv-01389-EJD Document 48-9 Filed 10/28/19 Page 14 of 56




Etude d'huissiers HERMET DEBU HARDY BRESSAND

De:                               Denis Chatard <denischatard@lenovo.com>
Envoyé:                           mercredi 16 octobre 2019 17:54
À:                                Adrien Dixneufl
Cc:                               bressand@atlas-justice.fr
Objet:                            RDV 21 OCT - Huissiers de justice


Adrien hello

Pourras tu te rendre disponible lundi 21 oct a 9:30 pour accueillir Mme Bressand pour finaliser les Investigations
commencees ce jour?

Merci




Denis Chatard
CFO Lenovo France
Mobile : +33 6 76 49 78 50




                                                         1
      Case 5:19-cv-01389-EJD Document 48-9 Filed 10/28/19 Page 15 of 56



 Etude d'huissiers HERMET DEBU HARDY BRESSAND

 De:                                  Adrien Dixneufl <adixneuf1@1enovo.com>
 Envoyé:                              mercredi 16 octobre 2019 18:00
 À:                                   Denis Chatard
Cc:                                   bressand@atlas-justice.fr
Objet:                                RE: RDV 21 OCT - Huissiers de justice



Oui, sans problèmes.



 Adrien Dixneuf                   T   +33 1 55 70 39 87
 Legal Counsel Southern       M + 33 6 33 55 06 43
 Europe                       v 501 3987                                                         We do what we say
 EMEA Legal Department        e adixneufl@lenovo.com                                            We own what we do
 Lenovo France                                                                                We wow our customers
 20, Rue des Deux Gares 92500
 RUEIL MALMAISON                                                                                 Weare    i!füf-i!t·)

 www.lenovo.com/fr
 Twitter I lnstagram I Facebook   I Linkedin I YouTube I Privacy


From: Denis Chatard <denischata rd@lenovo.com>
Sent: Wednesday, October 16, 2019 5:54 PM
To: Adrien Dixneufl <adixneufl@lenovo.com>
Cc: bressand@atlas- justice.fr
Subject: RDV 21 OCT - Huissiers de justice

Adrien hello

Pourras tu te rendre disponible lundi 21 oct a 9:30 pour accueillir Mme Bressand pour finaliser les investigations
commencees ce jour?

Merci




Denis Chatard
CFO lenovo France
Mobile : +33 6 76 49 78 50
        Case 5:19-cv-01389-EJD Document 48-9 Filed 10/28/19 Page 16 of 56




                   ATLAS JUSTICE                                                                                                         /.,N l'.il\\



                                                                                                                                         1û.                       lt,1 Ï' r C ;•'1de'1r.1_•
                                                   HUISSIERS Di: JUSï l( E                                                                       11/(•1",IJC C l
                                                                                                                                               1..


                                                                                     q:·so:) - l'u rer.u;.         - ;:,_ l)éa fenc.f)   ;;>1!,0- •\1,-or1y
                                                                                                                                         1


                                                                                     · f-1.   "t·   ·H {ùï ..:.~: Oé O1 '-15             "' e1: ... ·1.-; (or 4<, f~ -,:-J :.. ;


                                                                                                                                         wv.....,.a tlas-1w;licn.t1


Cet acte a été remis au Destinataire par Clerc assermenté dans les conditions indiquées                             à la rubrique marquée ci-dessous
d'une croix et suivant les déclarations qui lui ont été faites.

Pour Société LENOVO FRANCE
REMISE A PERSONNE
 D   Au Destinataire ainsi déclaré(e)                                            PERSONNE PHYSIQUE

                                                                                PERSONNE MORALE
                                                                                LJ-Qui a déclaré être Habilité(e) à recevoir l'acte
                                                          ainsi déclaré(e)      D Qui a déclaré être Représentant légal
La lettre prévue par l'article 658 d .P.C. comportant les mentions de l'article 655 du C.P.C. a été adressée avec une copie de l'acte
de si nification au lus tard le remier ·our ouvrable suivant la date du résent.
REMISE A DOMICILE ELU
 D Au domicile élu par le destinataire chez :

AM                                                                            Qualité:                                                           ainsi déclaré(e)
La lettre prévue par l'article 658 du C.P.C. comportant les mentions de l'article 655 du C.P.C. a été adressée avec une copie de l'acte
de siqnification au plus tard le premier iour ouvrable suivant la date du présent.
REMISE AU DOMICILE OU A RESIDENCE
 D Une personne présente me certifie le domicile et me déclare que le signifié est actuellement absent. N'ayant pu, lors de mon
passage, avoir de précisions suffisantes sur le lieu où rencontrer le destinataire. Ces circonstances caractérisant l'impossibilité de
signifier à personne étant établies mon interlocuteur accepte de recevoir la copie et m'indique être :
NOM: M

QUALITE                                                                         ainsi déclaré(e)
Je lui laisse la copie sous enveloppe fermée ne portant que l'indication des nom et adresse du destinataire de l'acte et mon cachet
apposé sur la fermeture du pli. Je laisse également un avis de passage daté avertissant le signifié de la remise de la copie en
mentionnant la nature de l'acte, le nom du requérant ainsi que les indications relatives à la personne à laquelle la copie a été remise.
la lettre orévue oar l'article 658 du C.P.C. a été adressée dans le délai prévu par la loi
DEPOT A L'ETUDE
      N'ayant pu, lors de mon passage, avoir de précisions suffisantes sur le lieu où se trouvait le destinataire de l'acte. La
      signification à personne, à domicile ou résidence s'étant avérée impossible, personne n'ayant pu ou voulu recevoir l'acte et
      vérifications faites que le destinataire demeure bien à l'adresse indiquée
D     La copie du présent acte à été déposée en notre Etude sous enveloppe fermée ne portant d'autres indications que, d'un coté le
      nom et l'adresse du destinataire de l'acte et de l'autre coté, le cachet de !'Huissier de Justice apposé sur la fermeture du pli . Un
      avis de passage a été laissé ce jour au domicile conformément à l'article 656 du C.P.C. et la lettre prévue par l'article 658 du
      C.P.C. comportant les mêmes mentions que l'avis de passage et rappelant les dispositions du dernier alinéa de l'article 656 du
      C.P.C., a été adressée au destinataire avec copie de l'acte de signification au plus tard le premier jour ouvrable suivant la date
      du présent.
Circonstances rendant impossible la signification à personne      Vérifications du domicile:              Confirmation du domicile
ou à un tiers présent ( ) L'intéressé est absent ou ne répond
à mes appels                                                       D Tableau occupants                    D Gardien
                                                                   D Boite aux lettres                    D Voisins
D La personne présente refuse l'acte                               D Porte palière                        D Autre:
D Personne non capable                                             D Interphone
D Personne non habilitée                                          D Enseigne ciale
D Société fermée                                                  D Sonnette
D Lieu travail inconnu ou hors compétence                         D Porte

  COUT DE L'ACTE
Emolument      25,74                                      La copie du présent acte comporte       feu i lles.   6
SCT             7,67                                      Visa par (' Huissier de Justice, des mentions relatives à la signification
                                                          et signature.
H.T.               33,41
Tva 20%             6,68                                                                                  Me Caroline BRESSAND
Taxe Forfaitaire   14,89
Timbres             2,20

Coût de l'acte     57, 18
              Case 5:19-cv-01389-EJD Document 48-9 Filed 10/28/19 Page 17 of 56
                                    Subscribe to DeepL Pro to edit this document.
                                    Visit www.DeepL.com/Pro for more information.




$ATLAS                             1900334Act:3:


JlL2,: IS
   CERTIFIED SHIPMENT--------------
              COMPLIED                                                          SERVICE FOR
       SELARL                                                                       ALL
    ATLAS JUSTICE
                                                                                 PURPOSES
      -----Head Office-----
       14 TerrasseBellini
 92800 PUTEAUX - La Défense        THE A - E X THOUSAND91)( NINE and EIGHT OCTOBER
                                   A,,, , HoursMinutes:
         Telephone:
    01.45.45.06.01.01.56
       Reporting line:             We, Selarl ATLAS JUSTICE, Bailiffs, at the Tribunal de Grande Instance de Nanterre, with registered offices
      01.45.45.06.82.70            in PUTEAUX (92800), 14 Terrasse Bellini and an annex office in ANTONY (92160), 10 avenue de la
                                   Providence, one of themundersigned
  ----- Bureau Secondair-----e
        10, avenue de la
     Providence BP10173            À:
    92186 ANTONY CEDEX
                                   Company LENOVO FRANCE
 Telephone: 01.46.46.66.55.22
                                   20 rue des Deux Gares
                                   92500 RUEIL MALMAISON
     contact@a tlas-justice.fr
     www.huissiersassocies92       Where being and speaking to as described in the appendix


                                   AT THE REQUEST OF:
        DEED OF                    IPCom GmbH & Co. KG, a company under German law in the form of a Kommanditgesellschaft, whose
         BAILIFF                   registered office is at Zugspitzstrasse15, 82049Pullach, Germany, registered with the Munich Company Registry
                                   (Germany) under number HRA93950, represented by its general partner IPCom Beteiligungs GmbH,acompany
                                   under German lawinthe formofuneGesellschaft mit beschranker Haftung, whose registered office is at
                                   Zugspitzstrasse 15, 82049 Pullach, Germany, itself represented by its Geschaftsführer (manager), is domiciled
                                   as such at that registered office,

                                   Elisant domicile in my firm.
           REFERENCES TO
             REMEMBER:
               1900334             I MEAN YOU AND GIVE YOU A COPY:
                      CB
                                   A report on the prosecution and closure of counterfeiting seizure operations drawn up by Maître Caroline
                                   Bressand, Bailiff within SELARL ATLAS JUSTICE, dated 17 October 2019,
                                   Pursuant to an order on request for the purpose of seizure of counterfeit goods issued by Gilles Buffet, Vice-
                                   President acting by delegation of the President of the Tribunal de Grande Instance de Paris, on 15
                                   October 2019.

      COST OF THE ACT
        Emolument25,74
    TBS                7,67
                                   Declaring that this service is made to you for the purposes for which it is
    H.T.                   33,41
    20% VAT 20%.            6,68
    Flat-rate tax          14,89
                                   intended. WHAT HE DOESN'T KNOW ABOUT IT.
    Stamps                  2,20   UNDER ALL RESERVES.
    Cost of the act        57,18
Case 5:19-cv-01389-EJD Document 48-9 Filed 10/28/19 Page 18 of 56
Case 5:19-cv-01389-EJD Document 48-9 Filed 10/28/19 Page 19 of 56


          .. -
            ' ' ,< '•
                                                                                                        .. ,., .;..·
  :\-<.>/' - ATLAS JUSTICE
    . ',,' Y _,.:'-_J -''
   \ Y.                                       I IUISSll:RS DE JU           -   • - ·1·l.                          --- ·•• , .

   STICE                                                                                                    .'
     \ . _:· - ,,/
                                                                                                      , t' ''     , =··1




                                                                                                                           l t - - - --' -- --




   MINUTES OF PROCEEDINGS AND CLOSURE OF COUNTERFEIT SEIZURE
                      OPERATIONS
  TWO THOUSAND TEN THOUSAND NINE and SEVEN OCTOBER


  AT THE REQUEST OF:
  IPCom GmbH & Co. KG, a company incorporated under German law in the form of a Kommanditgesellschaft,
  having its registered office at Zugspitzstrasse 15, 82049 Pullach, Germany, registered in the Company Register of
  Munich (Germany) under number HRA 93950, represented by its general partner IPCom Beteiligungs GmbH, a
  company under German law in the form ofa Gesellschaft mit beschranker Hartung, whose registered office is
  Zugspitzstrasse 15, 82049 Pullach, Germany, itself represented by its Geschaftsführer (manager) domiciled as
  such at that registered office,

  Having as lawyers:

  SELAS BARDEHLE PAGENBERG
  Acting by Maître Julien Fréneaux Attorney
  at law at the Paris Bar
  Residing at 5 rue Boudreau - 75009 Paris

  Having his domicile in his firm as well as in my firm.

  I, Caroline BRESSAND, Bailiff AssoC1st within the Selarl ATLASJUSTICE, Bailiffs, presle Tribunal de Grande Instance de
  Nanterre, having its registered office in PUTEAUX (92800), 14 Terrasse Bellini and annex office È
  ANTONY (92160), JO avenue de la Providence, undersigned


  Acting in accordance with:

  A request for seizure of counterfeit goods filed on 15 October 2019 before the President of the Tribunal de Grande
  Instance de PARIS and an order issued by GIiies Buffet, Vice-President1 acting by delegation of the President of
  the Tribunal de Grande Instance de Paris, dated 15 October 2019.


  That the counterfeit seizure operations began on 16 October 2019 at 10:50 a.m. and were suspended on the same
  day at 6:15 p.m. in order to be resumed after the products had been made available.

 That indeed, on October 16, 2019, during the said operations, Mr. Chatard being unable to present to me the
 computers and tablets alleged to be counterfeit, it was agreed that the following copies: X1 Yoga4thGen, Xl Carbon
 ime gen, X390 Yoga and X390, would be repatriated to the Rueil Malmaison site by Monday morning (i.e. October
 21, 2019).

 That with his agreement, it has been agreed that we will therefore present ourselves again on Monday, October 21,
 2019 at 9:03 am C
 to carry out analyses of the characteristics of the said PCs.
Case 5:19-cv-01389-EJD Document 48-9 Filed 10/28/19 Page 20 of 56



 Back in my office, on October 17, 2019, I notice the reception of the following 2 electronic messages on my
 professional address bressand@atlas-iustice.fr :

     message from Mr Denis Chatard (denischatard@lenovo.com) dated 16 October 2019 addressed at 5.54 p.m.
     to Mr Adrien Dixneuf (adixneufl@lenovo.com), the content of which is as follows:"Adrien hello, could you
     make yourself available on Monday 21 October at 9:30 a.m. to welcome Mrs Bressand to finalise the
     investigations started today? Thank you".

     message in response to Mr. Adrien Dixneuf dated October 16, 2019          at 6:00 p. m., the content of which is
     as follows: "Yes, no problems."

 I enclose, as an annex to these minutes, a copy of these electronic messages.




 In accordance with point 14 of the ordinance of 15 October 2019, which provides that "counterfeit seizure
 operations may continue after the closing time of the premises and may, if necessary, be
 suspended to continue the next day"; I hereby proceed today, October 17, 2019 at 5:00 p.m., to the closing of the
 my operations.


 This report on the prosecution and closure of seizure operations against reshaping is based on my 2-page study,
 which also includes 2 pages in the appendix.

 It is prepared to serve and enforce what is right and will be notified as soon as possible to LENOVO France, 20
 rue des Deux Gares in Rueil-Malmaison (92500).




 Maître Caroline BRESSAND Bailiff
 Partner




 2
   Case 5:19-cv-01389-EJD Document 48-9 Filed 10/28/19 Page 21 of 56




Study of HERMET bailiffs DEBU HARDY BRESSAND

From:                             Denis Chatard <denischata rd@lenovo.com >
Sent:                             Wednesday, October 16, 2019 17:54
To:                               Adrien Dixneuflfl
Cc:                               bressand@atlas-justice. fr
Object:                           RDV 21 OCT - Bailiffs



Adrien hello

Will you be able to make yourself available on Monday, Oct. 21 at 9:30 a.m. to welcome Mrs. Bressand to finalize the
investigations that began today?

Thank you. Thank you.




Denis Chatard
CFO Lenovo France
Mobile: +33 6 76 49 49 78
50




                                                         1
    Case 5:19-cv-01389-EJD Document 48-9 Filed 10/28/19 Page 22 of 56



 Study of HERMET bailiffs DEBU HARDY BRESSAND

 From:                               Adrien Dixneufl <adixneuf1@1enovo.com>
 Sent:                               Wednesday 16 October 2019 18:00
To:                                  Denis Chatard
Cc:                                  bressand@atlas-justice.fr
Object:                              RE: RDV 21 OCT - Bailiffs



Yes, no problem.



 Adrien DixneufT +33 1 55 70 39 87
 Legal Counsel SouthernM + 33 6 33 55 55 06 43
 Europev 501 3987                                                                                 We do what we say
 EMEA LegalDepartment            e ad ixneufl@lenovo.com                                         We own what we do
 Lenovo France                                                                                 We wow our customers
 20, Rue des Deux Gares 92500
 MALMAISON STREET                                                                               We are   1!füf-fi-j

 w w ww.lenovo . com/ fr
 Twitter J lnstagram I Facebook I Linkedin I Youîube I Privacy




From: Denis Chatard < denischatard@lenovo.com>
Sent: Wednesday, October 16, 2019 5:54 PM
To: Adrien Dixneufl <adixneufl @lenov o.com>
Cc: br essand@atlas- justic e.fr
Subject: RDV 21 OCT - Bailiffs Adr ien hello


Will you be able to make yourself available on Monday, Oct. 21 at 9:30 a.m. to welcome Mrs. Bressand to finalize the
investigations that began today?

Thank you. Thank you.




Denis Chatard
CFO Lenovo France
Mobile: +33 6 76 49 49 78 50
       Case 5:19-cv-01389-EJD Document 48-9 Filed 10/28/19 Page 23 of 56




                    ATLAS                                                                u   I   f:AUA - ......... t,U-l ;\."i!" . ,-.N l!Jt'\\




                    JUSTICE                                                           -...;, Tc.1 1 r:.1 ::c Cr:Pi;11                              1O... ..;-.t(- 1-. 1; c<... read Pi 0-...-1.Je-
                                                     EIGHTERS OF JUICE JCE                                                                         1v_.
                                                                                      ,i;-soJ - Pll[Pr.u;. - ?. 1)6fenc;
                                                                                                                                                   ji) H, O - ,\ -_,   -nny
                                                                                      -:1, ., H{J-1- ...::.:Of 01 5
                                                                                                                                                  - 1 1 --H       iO     t 46 f   "":-1 :::;




This deed was delivered to the Recipient by Clerc under the conditions indicated in the section marked below with a crossand
according to the declarations made to him.
For LENOVO FRANCE Company
PERSONAL DELIVERY
To the Recipient so declared                                                      NATURAL PERSON

                                                                                    LEGAL ENTITY
                                                                                    Q- Who has declared himself/herself Able to
                                                            receive the deed thus declared D Who has declared
                                                            hi    lf/h    lf/it lf t b th L    lR         t ti
The letter provided for in article 658 d. P.C. with the references to article 655 of the C.P.C. was sent with a copy of the deed of
incorporation no later than the firs t working day following the date of the resent.
ELECTED HOME DELIVERY
D At the address elected by the addressee
at:
                                                                              Quality:                                                                      as stated
The letter provided for in article 658 of the C.C.P. containing the references to article 655 of the C.C.P. was sent with a copy of the
document of service no later than the first business day following the date hereof.
DELIVERY TO THE HOME OR RESIDENCE
 D A person present certifies my home and declares to me that the person served is currently absent. Having been unable, during my
visit, to have sufficient details about the place where to meet the destiny e. These circumstances characterizing the impossibility of
notifying anyone having been established, my interlocutor agrees to receive the copy and indicates to me that he is:
NAME: M

QUALITY                                                                            as stated
I leave the copy in a sealed envelope bearing only the name and address of theaddressee of the document and my stamp
affixed to the closure of the fold. I also leave a dated notice of passage notifying the person served of the delivery of the copy,
mentioning the nature of the document, the name of the applicant and the particulars of the person to whom the copy was delivered.
the letter provided for in article 658 of the C.C.P. was sent within the time limit provided by law
DEPOSIT AT THE STUDY
       Having been unable, at the time of my visit, to obtain sufficient information on the place where the addressee of the document
       was located. Service on a person, at home or residence having proved impossible, no one having been able or willing to
       receive the document and checks made by the addressee remain at the address indicated
The copy of this deed has been deposited in our office in a sealed envelope bearing no other indications than, on the one hand, the
       name and address of the addressee of the deed and, on the other hand, the bailiff's stamp affixed to the closure of the envelope.
       A
       notice of passage was left at home today in accordance with article 656 of the C.P.C. and the letter provided for in article 658 of
       the
       C.C.P. containing the same information as the notice of passage and recalling the provisions of the last paragraph of article 656
Circumstances making service mandatory on a person or a            Home checks:                          Confirmation of domicile
third party present ( ) The person concerned is absent or
to my calls                                                        D Occupancy table                     D Guardian
                                                                   D Mailbox                             D Neighbours
D The person present refuses the act                               D Landing door                        D Other:
D Person not capable                                               D I nterphon e
D Unauthorized person                                              D Ciafe sign
D Closed company                                                   D Doorbell
D Place of work unknown or out of competence                       D Door

  ACT COSTS
TBS fee             25,74                                 The copy of this deed contains        sheets.    6
                     7,6 7                                Visa by! Huiss ier de Justice, mentions relating to the meaning and ignat
                                                          ure.
H. T.               33,41
20% VAT 20%.          6,68                                                                                 Me Caroline BRESSAND
Flat-rate tax Stamps 14,89
                      2,20

Cost of the         57, 18
Case 5:19-cv-01389-EJD Document 48-9 Filed 10/28/19 Page 24 of 56
Case 5:19-cv-01389-EJD Document 48-9 Filed 10/28/19 Page 25 of 56




                 EXHIBIT H
      Case 5:19-cv-01389-EJD Document 48-9 Filed 10/28/19 Page 26 of 56




                        EX PARTE APPLICATION
                  SEEKING AUTHORIZATION TO INITIATE
                  EMERGENCY SUMMARY PROCEEDINGS

               before the Presiding Judge of the Paris District Court

                      (Articles 485, paragraph 2 of the Civil Procedure Code)

       ______________________________________________________________________



At the request of:

IPCom GmbH & Co. KG, a company under German law in the form of a Kommanditgesellschaft,
whose registered office is at Zugspitzstrasse 15, 82049 Pullach, Germany, registered in the Company
Register of Munich (Germany) under number HRA 93950, represented by its general partner IPCom
Beteiligungs GmbH, a company under German law in the form of a Gesellschaft mit beschränker
Haftung, whose registered office is Zugspitzstrasse 15, 82049 Pullach, Germany, itself represented by
its Geschäftsführer (manager) domiciled as such at that registered office,



Having as Attorney:          BARDEHLE PAGENBERG SELAS
                             acting through Mr Julien Fréneaux
                             Attorney, admitted to the Paris Bar
                             5, rue Boudreau - 75009 Paris
                             Tel. +33 (0)1 53 05 15 00 – Fax: +33 (0)1 53 05 15 05
                             Courthouse Box No. P 0390 (Paris)


its offices being elected as the address for service
             Case 5:19-cv-01389-EJD Document 48-9 Filed 10/28/19 Page 27 of 56
                                                              2



                                       SUBJECT MATTER OF THE CLAIM


1.   IPCom GmbH & Co KG (hereinafter referred to as "IPCom") requests the Presiding Judge of the Paris
     District Court on the basis of Article 485, paragraph 2 of the Civil Procedure Code to be authorized to
     initiate emergency summary proceedings grounded on Articles 808 and 809 of the Civil Procedure Code
     against:
             Lenovo (United States) Inc.;
             Motorola Mobility LLC;
             Lenovo (France) SAS;
             Motorola Mobility France SAS;
     in order that Lenovo (United States) Inc. and Motorola Mobility LLC be ordered to withdraw the
     “Motion for Anti-Suit Injunction” they filed against IPCom on September 18, 2019 before the United
     States District Court for the Northern District of California, in so far as it relates directly or indirectly to
     any legal proceedings which have been brought or may be brought by IPCom before the competent
     French courts in respect of alleged acts of infringement of the French part of European patent
     EP 1 841 268 B2 committed on French territory by entities of the Lenovo group, including Lenovo
     (France) SAS and/or Motorola Mobility France SAS and their distributors for France.


2.   An "Anti-Suit Injunction" is a decision issued by a court, in particular a US or UK court, the purpose of
     which is to prohibit a party from bringing or prosecuting legal proceedings before another court, in
     particular a foreign court.
     Apart from certain very specific cases of disputes involving the enforcement of an arbitration clause
     and/or a forum clause freely accepted by the parties - which is not the case here - the Court of Justice of
     the European Union and the French Supreme Court1 consider "Anti-Suit Injunctions" to conflict with
     European and French international public policy.

3.   In the case at issue, IPCom is confident that the US Court will dismiss the “Motion for Anti-Suit
     Injunction" filed by the US subsidiaries of the Lenovo group.
     However, should that not be the case further to the hearing scheduled on November 14, 2019, IPCom
     would be deprived of its right of action to defend its European patent EP 1 841 268 B2 before the
     competent French courts.
     As a result, IPCom would suffer a serious violation of its fundamental rights, as the holder of a
     European patent designating France, under both French law and the international conventions to which
     France is a party.




     1 ECJ 27.04.2004 Turner v. Grovit C-159/02 ; ECJ 10.02.2009 Allianz v. West Tankers C-185/07 ; ECJ 13.05.2015 Gazprom
     v. Lithuania C-536/13 ; ECJ Civ. Cass. 1, 30.06.2004, Appeal Nos. 01-03248 and 01-15452; ECJ 10.2009, Appeal Nos. 08-
     16369 and 08-16549.
           Case 5:19-cv-01389-EJD Document 48-9 Filed 10/28/19 Page 28 of 56
                                                         3




4.   The violation of IPCom’s fundamental rights in France which would follow from the issuance of an
     "Anti-Suit Injunction" by the US Court and the conflict of said injunction with French and European
     international public policy, constitute a risk of imminent damage and manifestly unlawful disorder,
     which justify that the matter be dealt with celerity and that urgent measures be ordered in the context of
     summary proceedings, in accordance with Articles 808 and 809 of the Civil Procedure Code.

                                                       * *
      Case 5:19-cv-01389-EJD Document 48-9 Filed 10/28/19 Page 29 of 56
                                                  4


                                          THIS IS WHY

The applicant requests that the Presiding Judge authorize him to initiate emergency summary
proceedings, as per the terms of the attached draft writ of summons, against:



   1. Lenovo (United States) Inc. whose registered office is at its Registered Agent, The Corporation
      Trust Company located at Corporation Trust Center, 1209 Orange Street, Wilmington, New
      Castle County, Delaware 19801, United States of America, in the person of its legal
      representatives,
      and also at its principal place of business located at 1009 Think Place, Morrisville, North
      Carolina 27560, United States of America;



   2. Motorola Mobility LLC, whose registered office is at its Registered Agent, The Corporation
      Trust Company located at Corporation Trust Center, 1209 Orange Street, Wilmington, New
      Castle County, Delaware 19801, United States of America, in the person of its legal
      representatives,
      and also at its principal place of business located at 222 W. Merchandise Mart Plaza, Suite 1800,
      Chicago, Illinois 60654, United States of America;



   3. Lenovo (France) SAS, a simplified joint stock company (société par actions simplifiée à
      associé unique) incorporated in France, having its registered office at 20 Rue des Deux Gares,
      92500 Rueil-Malmaison, incorporated with the Nanterre Trade and Companies Register under
      number 481 278 240, acting through its legal representatives;



   4. Motorola Mobility France SAS, a simplified joint stock company (société par actions
      simplifiée à associé unique), having its registered office at 20 Rue des Deux Gares, 92500 Rueil-
      Malmaison, incorporated with the Nanterre Trade and Companies Register under number 518
      392 006, acting through its legal representatives;



Paris, October 24, 2019

      [Signature]
       Case 5:19-cv-01389-EJD Document 48-9 Filed 10/28/19 Page 30 of 56
                                                  5


List of exhibits on which the ex parte application is based:


1. Draft emergency summary proceedings summons and its exhibits, listed herein below:

I.     IPCom
       1.1     Official entries in the Munich Companies Register concerning IPCom
       1.1bis French translation of the official entries in the Munich Companies Register concerning IPCom
       1.2     Information from IPCom's website

II.    The essentiality of Patent EP 1 841 268 B2 to the UMTS standard
       2.1     Excerpt of ETSI Directives, Version 39, of 8 October 2018
       2.2     European Commission Press Release dated 10 December 2009
       2.3     "General IPR Licensing Declaration" by IPCom to the ETSI dated 11 June 2014
       2.4     Judgment of the Court of Appeal of England and Wales dated 28 February 2017, IPCom -v-
               HTC, ([20017] EWCA Civ. 90)
       2.4bis French translation of Exhibit No. 2.4
       2.5     Order of the Court of Appeal of England and Wales dated 28 February 2017, IPCom -v- HTC

III.   The US proceedings
       3.1     Complaint of Lenovo (United States) Inc and Motorola Mobility LLC of 14 March 2019
       3.2     Motion for Anti-Suit Injunction of Lenovo (United States) Inc and Motorola Mobility
               LLC of 18 September 2019
       3.2bis French translation of the "[Proposed] Order Granting Plaintiff’s Motion for Anti-Suit
              Injunction“
       3.3     IPCom's Opposition to Motion for Anti-Suit Injunction of 11 October 2019

IV.    The UK proceedings
       4.1     IPCom's Particulars of Claim of 4 July 2019
       4.2     IPCom's Particulars of Infringement of 4 July 2019
       4.3     Defense and Counterclaim of Lenovo Technology (United Kingdom) Limited and
               Motorola Mobility UK Limited, of 23 September 2019.
       4.4     Grounds of Invalidity of Lenovo Technology (United Kingdom) Limited and Motorola
               Mobility UK Limited, of 23 September 2019
       4.5     Reply and Defence to Counterclaim of IPCom of 15 October 2019
      Case 5:19-cv-01389-EJD Document 48-9 Filed 10/28/19 Page 31 of 56
                                                 6


V.    The French proceedings
      5.1    Ex parte application and order (Case No. 19/02568) of the Presiding Judge of the Paris
             District Court dated 4 October 2019 (Motorola Mobility France SAS)
      5.2    Ex parte application and order (Case No. 19/02569) of the Presiding Judge of the Paris
             District Court dated 4 October 2019 (Lenovo (France) SAS)
      5.3    Ex parte application and order (Case No. 19/02688) of the Presiding Judge of the Paris
             District Court dated 15 October 2019 (Motorola Mobility France SAS)
      5.4    Ex parte application and order (Case No. 19/02687) of the Presiding Judge of the Paris
             District Court dated 15 October 2019 (Lenovo (France) SAS)
      5.5    Bailiff's report of the infringement action search and seizure conducted on 16 October
             2019 at the premises of Motorola Mobility France SAS
      5.6    Bailiff's report of the infringement action search and seizure conducted on 16 October
             2019 at the premises of Lenovo (France) SAS
      5.7    Ex parte application and order (Case No. 19/02725) of the Presiding Judge of the Paris
             District Court dated 17 October 2019
      5.8    Bailiff's report on the continuation and closing of the infringement action search and
             seizure conducted on 17 October 2019

VI.   The German precedent
      6.1    Decision of the Munich Regional Court of 11 July 2019 in Case No 21 O 9333/19
      6.1bis French translation of Exhibit No. 6.1
      Case 5:19-cv-01389-EJD Document 48-9 Filed 10/28/19 Page 32 of 56
                                                        7


                                                ORDER


We, Carine GILLET, vice-president acting on behalf of the Presiding Judge of the Paris District Court.
Presiding Judge of the Paris District Court,

In view of Article 485, paragraph 2 of the Civil Procedure Code,

In view of the above ex parte application, the draft writ of summons and its exhibits,

In view of the celerity required in the present case,



AUTHORIZE IPCom GmbH & Co. KG to initiate emergency summary proceedings against:



    1. Lenovo (United States) Inc. whose registered office is at its Registered Agent, The Corporation
       Trust Company located at Corporation Trust Center, 1209 Orange Street, Wilmington, New
       Castle County, Delaware 19801, United States of America, in the person of its legal
       representatives,
       and also at its principal place of business located at 1009 Think Place, Morrisville, North
       Carolina 27560, United States of America;

    2. Motorola Mobility LLC, whose registered office is at its Registered Agent, The Corporation
       Trust Company located at Corporation Trust Center, 1209 Orange Street, Wilmington, New
       Castle County, Delaware 19801, United States of America, in the person of its legal
       representatives,
       and also at its principal place of business located at 222 W. Merchandise Mart Plaza, Suite 1800,
       Chicago, Illinois 60654, United States of America;

    3. Lenovo (France) SAS, a simplified joint stock company (société par actions simplifiée à
       associé unique) incorporated in France, having its registered office at 20 Rue des Deux Gares,
       92500 Rueil-Malmaison, incorporated with the Nanterre Trade and Companies Register under
       number 481 278 240, acting through its legal representatives;

    4. Motorola Mobility France SAS, a simplified joint stock company (société par actions
       simplifiée à associé unique), having its registered office at 20 Rue des Deux Gares, 92500 Rueil-
       Malmaison, incorporated with the Nanterre Trade and Companies Register under number 518
       392 006, acting through its legal representatives;



At the hearing of November 6, 2019 at 4 p.m. before the Presiding Judge of the Paris District Court,
ruling in summary proceedings, at the Paris Court, 1 Parvis du Tribunal, 75017 Paris.
      Case 5:19-cv-01389-EJD Document 48-9 Filed 10/28/19 Page 33 of 56
                                                  8




SAY that the acts of service shall occur before October 29, 2019 at 8 p.m.;


SAY that the defendants shall file their defense brief before November 4, 2019 at 4 p.m.




Done in chamber, at the Paris District Court, on October 24, 2019.


                                                        [STAMP]
                                                      [SIGNATURE]
Case 5:19-cv-01389-EJD Document 48-9 Filed 10/28/19 Page 34 of 56




                   EXHIBIT I
      Case 5:19-cv-01389-EJD Document 48-9 Filed 10/28/19 Page 35 of 56




        Emergency summary proceedings summons
          before the Presiding Judge of the Paris District Court

              (Articles 485, paragraph 2, 808 and 809 of the Civil Procedure Code)




Year two thousand and nineteen, the _____ of October



At the request of:

IPCom GmbH & Co. KG, a company under German law in the form of a Kommanditgesellschaft,
whose registered office is at Zugspitzstrasse 15, 82049 Pullach, Germany, registered in the Company
Register of Munich (Germany) under number HRA 93950, represented by its general partner IPCom
Beteiligungs GmbH, a company under German law in the form of a Gesellschaft mit beschränker
Haftung, whose registered office is Zugspitzstrasse 15, 82049 Pullach, Germany, itself represented by
its Geschäftsführer (manager) domiciled as such at that registered office,



Having as Attorney:          BARDEHLE PAGENBERG SELAS
                             acting through Mr Julien Fréneaux
                             Attorney, admitted to the Paris Bar
                             5, rue Boudreau - 75009 Paris
                             Tel. +33 (0)1 53 05 15 00 – Fax: +33 (0)1 53 05 15 05
                             Courthouse Box No. P 0390 (Paris)


Who will appear and represent on the present summons and on any subsequent proceedings
its offices being elected as the address for service
      Case 5:19-cv-01389-EJD Document 48-9 Filed 10/28/19 Page 36 of 56
                                                  .2.


I
Mr.
Legal Bailiff
with offices at


served and handed a copy to:



    1. Lenovo (United States) Inc. whose registered office is at its Registered Agent, The Corporation
       Trust Company located at Corporation Trust Center, 1209 Orange Street, Wilmington, New
       Castle County, Delaware 19801, United States of America, in the person of its legal
       representatives,

        and also at its principal place of business located at 1009 Think Place, Morrisville, North
        Carolina 27560, United States of America;




    2. Motorola Mobility LLC, whose registered office is at its Registered Agent, The Corporation
       Trust Company located at Corporation Trust Center, 1209 Orange Street, Wilmington, New
       Castle County, Delaware 19801, United States of America, in the person of its legal
       representatives,

        and also at its principal place of business located at 222 W. Merchandise Mart Plaza, Suite 1800,
        Chicago, Illinois 60654, United States of America;




    3. Lenovo (France) SAS, a simplified joint stock company with a single shareholder whose
       registered office is at 20 Rue des Deux Gares, 92500 Rueil-Malmaison, registered in the
       Nanterre Trade and Companies Register under number 481 278 240, in the person of its legal
       representatives;




    4. Motorola Mobility France SAS, a simplified joint stock company with a single shareholder
       whose registered office is at 20 Rue des Deux Gares, 92500 Rueil-Malmaison, registered in the
       Nanterre Trade and Companies Register under number 518 392 006, in the person of its legal
       representatives;
       Case 5:19-cv-01389-EJD Document 48-9 Filed 10/28/19 Page 37 of 56
                                               .3.



of an ex-parte order from the Presiding Judge of the Paris District Court dated October 24, 2019:
   –    authorizing the summoning for emergency summary proceedings on November 6, 2019 at
        4 p.m. before Ms Carine Gillet, Vice-President;
       saying that the writ of summons shall be served before October 29, 2019 at 8 p.m.;
       saying that the defendants shall file their defense brief before November 4, 2019 at 4 p.m.
       Case 5:19-cv-01389-EJD Document 48-9 Filed 10/28/19 Page 38 of 56
                                                   .4.


And at same request, domicile, Attorney of record and elected address for service as above
I,
Mr.
Legal Bailiff

Have summoned



     1. Lenovo (United States) Inc. whose registered office is at its Registered Agent, The Corporation
        Trust Company located at Corporation Trust Center, 1209 Orange Street, Wilmington, New
        Castle County, Delaware 19801, United States of America, in the person of its legal
        representatives,

         and also at its principal place of business located at 1009 Think Place, Morrisville, North
         Carolina 27560, United States of America;




     2. Motorola Mobility LLC, whose registered office is at its Registered Agent, The Corporation
        Trust Company located at Corporation Trust Center, 1209 Orange Street, Wilmington, New
        Castle County, Delaware 19801, United States of America, in the person of its legal
        representatives,

         and also at its principal place of business located at 222 W. Merchandise Mart Plaza, Suite 1800,
         Chicago, Illinois 60654, United States of America;




     3. Lenovo (France) SAS, a simplified joint stock company (société par actions simplifiée à
        associé unique) incorporated in France, having its registered office at 20 Rue des Deux Gares,
        92500 Rueil-Malmaison, incorporated with the Nanterre Trade and Companies Register under
        number 481 278 240, acting through its legal representatives;




     4. Motorola Mobility France SAS, a simplified joint stock company (société par actions
        simplifiée à associé unique), having its registered office at 20 Rue des Deux Gares, 92500 Rueil-
        Malmaison, incorporated with the Nanterre Trade and Companies Register under number 518
        392 006, acting through its legal representatives;
      Case 5:19-cv-01389-EJD Document 48-9 Filed 10/28/19 Page 39 of 56
                                               .5.


Requiring them to appear on November 6, 2019 at 4 p.m.

at a hearing before the Presiding Judge of the Paris District Court, ruling in summary
proceedings, at the Paris Court, 1 Parvis du Tribunal, 75017 Paris, (hearing of Ms Carine Gillet,
Vice-President).

You must appear in person at this hearing or instruct an Attorney admitted to the bar to represent
or assist you.

Failing to do so would expose you to a court order being rendered against you based solely on the
evidence adduced by your opponent.

The exhibits supporting the claim are listed at the end of this document.
        Case 5:19-cv-01389-EJD Document 48-9 Filed 10/28/19 Page 40 of 56
                                                                         .6.


                                                       TABLE OF CONTENTS



SUBJECT MATTER OF THE CLAIM .............................................................................................. 7

I.    FACTS ............................................................................................................................................ 8

      1.1.       The plaintiff: IPCom GmbH & Co KG ............................................................................... 8

      1.2.       The defendants: the subsidiaries of the Lenovo group ........................................................ 9

      1.3.       The legal proceedings ........................................................................................................ 10

          1.3.1.        The legal proceedings in the United States ............................................................... 10

          1.3.2.        The legal proceedings in the United Kingdom .......................................................... 11

          1.3.3.        The legal proceedings in France ................................................................................ 11

      1.4.       The German precedent ...................................................................................................... 12

II. DISCUSSION............................................................................................................................... 14

      2.1.       Applicable principles ......................................................................................................... 14

          2.1.1.        The powers of the Presiding Judge of the Court ....................................................... 14

          2.1.2.        French and European international public policy ...................................................... 14

          2.1.3.        The fundamental rights of the holder of a European patent in France ...................... 15

      2.2.       Application to the case at issue ......................................................................................... 16

OPERATIVE PROVISIONS ............................................................................................................. 19
            Case 5:19-cv-01389-EJD Document 48-9 Filed 10/28/19 Page 41 of 56
                                                             .7.


                                       SUBJECT MATTER OF THE CLAIM


1.   IPCom GmbH & Co KG (hereinafter referred to as "IPCom") requests the Presiding Judge of the Paris
     District Court in summary proceedings under Articles 808 and 809 of the Civil Procedure Code to order
     Lenovo (United States) Inc. and Motorola Mobility LLC to withdraw the “Motion for Anti-Suit
     Injunction” they filed against IPCom on September 18, 2019 before the United States District Court for
     the Northern District of California, in so far as it relates directly or indirectly to any legal proceedings
     which have been brought or may be brought by IPCom before the competent French courts in respect
     of alleged acts of infringement of the French part of European patent EP 1 841 268 B2 committed on
     French territory by entities of the Lenovo group, including Lenovo (France) SAS and/or Motorola
     Mobility France SAS and their distributors for France.

2.   An "Anti-Suit Injunction" is a decision issued by a court, in particular a US or UK court, the purpose of
     which is to prohibit a party from bringing or prosecuting legal proceedings before another court, in
     particular a foreign court.
     Apart from certain very specific cases of disputes involving the enforcement of an arbitration clause
     and/or a forum clause freely accepted by the parties - which is not the case here - the Court of Justice of
     the European Union and the French Supreme Court1 consider "Anti-Suit Injunctions" to conflict with
     European and French international public policy.


3.   In the case at issue, IPCom is confident that the US Court will dismiss the “Motion for Anti-Suit
     Injunction" filed by the US subsidiaries of the Lenovo group.
     However, should that not be the case further to the hearing scheduled on November 14, 2019, IPCom
     would be deprived of its right of action to defend its European patent EP 1 841 268 B2 before the
     competent French courts.
     As a result, IPCom would suffer a serious violation of its fundamental rights, as the holder of a
     European patent designating France, under both French law and the international conventions to which
     France is a party.


4.   The violation of IPCom’s fundamental rights in France which would follow from the issuance of an
     "Anti-Suit Injunction" by the US Court and the conflict of said injunction with French and European
     international public policy, constitute a risk of imminent damage and manifestly unlawful disorder,
     which justify that the matter be dealt with celerity and that urgent measures be ordered in the context of
     summary proceedings, in accordance with Articles 808 and 809 of the Civil Procedure Code.

                                                             * *




     1 ECJ 27.04.2004 Turner v. Grovit C-159/02 ; ECJ 10.02.2009 Allianz v. West Tankers C-185/07 ; ECJ 13.05.2015 Gazprom
     v. Lithuania C-536/13 ; ECJ Civ. Cass. 1, 30.06.2004, Appeal Nos. 01-03248 and 01-15452 ; ECJ 10.2009, Appeal Nos. 08-
     16369 and 08-16549.
            Case 5:19-cv-01389-EJD Document 48-9 Filed 10/28/19 Page 42 of 56
                                                        .8.



     I.     FACTS


     1.1.    The plaintiff: IPCom GmbH & Co KG


5.   IPCom GmbH & Co. KG (hereinafter referred to as "IPCom") is a German company based in Pullach,
     close to Munich (Germany).
     For more than 15 years, IPCom has been in the business of research and development, and creating and
     exploiting patent portfolios, with a particular focus on telecommunications.
     IPCom's patents protect inventions discovered by the company's own R&D team or by third parties
     which assign or licence their exploitation rights to IPCom.
     IPCom is an active member of the working groups of standards bodies that devise standards and
     standardised technical specifications in the telecommunications field, in particular the ETSI (European
     Telecommunications Standards Institute).

                         Exhibit No. 1.1:   Official entries in the Munich Companies Register concerning
                                            IPCom (+ French translation)
                         Exhibit No. 1.2:   Information from IPCom's website

6.   In 2007, IPCom acquired from the German automobile equipment manufacturer Robert Bosch GmbH a
     portfolio of more than 160 patent families protecting mobile telecommunications technologies
     pertaining to GSM (2G), UMTS (3G) and LTE (4G) standards.
     Several patents of said portfolio are essential to said standards.


7.   The terms "standards" and "essential" have the same meaning here as in the ETSI Directives of 8 October
     2018 (Exhibit No. 2.1), according to which a patent or other intellectual property right (IPR) is
     "Essential" to a Standard when: "it is not possible on technical (but not commercial) grounds, taking
     into account normal technical practice and the state of the art generally available at the time of
     standardization, to make, sell, lease, otherwise dispose of, repair, use or operate Equipment or Methods
     which comply with a Standard without infringing that IPR."

8.   In 2009, IPCom made a declaration to the European Commission confirming that it was willing to grant
     licenses on FRAND (Fair, Reasonable and Non-Discriminatory) terms to third parties on the essential
     patents that it acquired from Robert Bosch GmbH.

                         Exhibit No. 2.2:   European Commission Press Release dated 10 December 2009

9.   On 11 June 2014, IPCom reiterated this undertaking in a declaration to the ETSI.

                         Exhibit No. 2.3:   "General IPR Licensing Declaration" by IPCom to the ETSI dated
                                            11 June 2014
                 Case 5:19-cv-01389-EJD Document 48-9 Filed 10/28/19 Page 43 of 56
                                                           .9.



10.   Amongst those essential patents included in the above-mentioned patent portfolio, is the European
      patent EP 1 841 268 B2 entitled "Access of a mobile station to a random access channel in dependence
      of its user class".
      Said European patent, which designates France, will be presented in more detail in Chapter II herein
      below.
      It must however readily be observed that in a decision IPCom v. HTC of 28 February 2017, the Court
      of Appeal of England and Wales upheld the status of Patent EP 1 841 268 B2 as a patent essential to
      the UMTS (3G) standard.

                             "EP (UK) 1 841 268 (as amended) is essential to the UMTS standard"

                            Exhibit No. 2.4:   Judgment of the Court of Appeal of England and Wales dated 28
                                               February 2017, ([20017] EWCA Civ. 90) (+ French translation)

                            Exhibit No. 2.5:   Order of the Court of Appeal of England and Wales dated 28
                                               February 2017, IPCom -v- HTC


      1.2.        The defendants: the subsidiaries of the Lenovo group

11.   The Lenovo group is a Chinese manufacturer specialising in the manufacture and marketing of
      computers, computer servers, digital tablets, connected televisions and telephones. In 2014, the Lenovo
      Group acquired Motorola Mobility, a US company specialising in the manufacture and marketing of
      mobile phones.
      Lenovo (United States) Inc. and Motorola Mobility LLC are U.S. subsidiaries of the Lenovo Group.
      Lenovo (France) SAS and Motorola Mobility France SAS are French subsidiaries of the Lenovo
      Group, which supply the French market.


12.   The Lenovo group manufactures and markets three types of electronic devices that are capable of
      operating in accordance with the UMTS (3G) standard. Therefore, they constitute "mobile stations"
      covered by claim 1 of patent EP 1 841 268 B2. These electronic devices are as follows:
                 Motorola branded mobile phones,
                 Lenovo and/or Thinkpad and/or Yoga laptops equipped with a mobile network card,
                 and Lenovo and/or Thinkpad and/or Yoga digital tablets equipped with mobile network
                  connectivity.

13.   For several years, IPCom has been inviting the Lenovo group to regularise its situation. To this end,
      IPCom has offered to conclude a license to exploit its patent portfolio on FRAND terms.
      The Lenovo Group has not, as it stands, accepted IPCom's FRAND offer or submitted a concrete
      counter-offer on FRAND terms.
      However, the Lenovo group continues to infringe IPCom's standard essential patents, including patent
      EP 1 841 268 B2, notably in France, via its French subsidiaries Lenovo (France) SAS and Motorola
      Mobility France SAS.
              Case 5:19-cv-01389-EJD Document 48-9 Filed 10/28/19 Page 44 of 56
                                                         . 10 .



14.   IPCom has thus met all the obligations set upon it as proprietor of a standard essential patent, as defined
      by the European Court of Justice in its ruling C-170/13 dated 16 July 2015 (Huawei v. ZTE), unlike the
      Lenovo group, which knowingly continues to dramatically infringe patent EP 1 841 268 B2, in particular
      in France.


      1.3.      The legal proceedings

      1.3.1. The legal proceedings in the United States


15.   In March 2019, IPCom reiterated its FRAND license offer to the Lenovo group, inviting it to set out its
      intentions before March 15, 2019, failing which IPCom would be forced to initiate legal proceedings to
      protect its rights.
      In response, on March 14, 2019, two US subsidiaries of the Lenovo group, i.e. Lenovo (United States)
      Inc. and Motorola Mobility LLC, initiated legal proceedings against IPCom before the United States
      District Court for the Northern District of California, requesting inter alia, that the terms and conditions
      of a worldwide FRAND license for IPCom's patent portfolio be determined (without however
      committing, either for themselves or for other companies of the Lenovo group, to conclude such a
      license).

                           Exhibit No.3.1:    Complaint of Lenovo (United States) Inc and Motorola Mobility
                                              LLC of 14 March 2019

16.   On 18 September 2019, in the context of the legal action that they have brought before the United States
      District Court for the Northern District of California on 14 March 2019, the US subsidiaries of the
      Lenovo group filed a "Motion for Anti-Suit Injunction”, in which they request said US Court:
            to enjoin IPCom from prosecuting the patent infringement action of Patent EP 1 841 268 B2 that
             IPCom initiated in the United Kingdom on 4 July 2019 (see, infra),
            to enjoin IPCom from instituting any infringement action against any of the subsidiary of the
             Lenovo group, in the United States or abroad (therefore including in France), on the basis of any
             of its 2G, 3G and 4G standard-essential patents, including Patent EP 1 841 268 B2,
            to enjoin IPCom from requesting a foreign Court (therefore including the Paris District Court) to
             order any measure to prevent the subsidiaries of the Lenovo group (therefore including Lenovo
             (France) SAS and Motorola Mobility France SAS) from implementing such "Anti-Suit Injunction"
             if it were granted by the US Court,
      and this, as long as the US Court has not finally ruled (which will presumably take at least two years,
      with no certainty as to the exact duration of these proceedings) on the US subsidiaries of the Lenovo
      group's claims for determination of the terms and conditions of a worldwide FRAND license for IPCom's
      patent portfolio (still without however the companies of the Lenovo group committing to conclude such
      a license).

                           Exhibit No.3.2:    Motion for Anti-Suit Injunction of Lenovo (United States) Inc and
                                              Motorola Mobility LLC of 18 September 2019
            Case 5:19-cv-01389-EJD Document 48-9 Filed 10/28/19 Page 45 of 56
                                                      . 11 .


17.   On July 2, 2019, IPCom challenged the jurisdiction of the US Court. On October 11, 2019, IPCom
      rebutted all the arguments presented by the US companies of the Lenovo group in support of their
      "Motion for Anti-Suit Injunction".

                         Exhibit No.3.3:    IPCom's Opposition to Motion for Anti-Suit Injunction of 11
                                            October 2019

18.   The "Motion for Anti-Suit Injunction" of the US subsidiaries of the Lenovo group will be examined by
      the United States District Court for the Northern District of California at a hearing scheduled on
      November 14, 2019.


      1.3.2. The legal proceedings in the United Kingdom


19.   On July 4, 2019, IPCom brought a legal action for infringement of the British part of Patent EP 1 841
      268 B2 before the High Court of Justice of England and Wales against two English subsidiaries of the
      Lenovo group, namely:
       – Lenovo Technology (United Kingdom) Limited;
       – Motorola Mobility UK Limited.

20.   These proceedings are pending, the English subsidiaries of the Lenovo group having filed their defence
      and counterclaims on September 23, 2019, and IPCom having replied on October 15, 2019 (Exhibits
      No. 4.1 to 4.5).


      1.3.3. The legal proceedings in France


21.   As authorised by orders rendered by the Presiding Judge of the Paris District Court on October 15, 2019
      (Exhibits No. 5.1 to 5.4), IPCom had two infringement-seizures performed on October 16, 2019 on the
      premises of Lenovo (France) SAS and Motorola Mobility France.

                         Exhibit No. 5.5:   Bailiff's report of the search-and-seizure conducted on 16 October
                                            2019 at the premises of Motorola Mobility France
                         Exhibit No. 5.6:   Bailiff's report of the search-and-seizure conducted on 16 October
                                            2019 at the premises of Lenovo France
                         Exhibit No. 5.7:   Bailiff's report of the continuation and closing of the search and
                                            seizure at the premises of Lenovo France on 17 October 2019


22.   IPCom intends to bring action against Lenovo (France) SAS and Motorola Mobility France SAS,
      their French importer and wholesaler ModeLabs Mobiles as well as their partner in charge of online
      distribution Digital River Ireland Limited, i.e.:
         in summary proceedings before the Presiding Judge of the Paris District Court for the purpose of
          prohibiting these companies from continuing their acts of infringement of the French part of the
          European patent EP 1 841 268 B2;
         on the merits, before the Paris District Court, to claim relief for the damage it has suffered as a
          result of the acts of infringement which are not time-barred.
              Case 5:19-cv-01389-EJD Document 48-9 Filed 10/28/19 Page 46 of 56
                                                          . 12 .



23.   However, IPCom's right to initiate and/or to continue these legal proceedings to defend its patent rights
      in France is jeopardized by the "Motion for Anti-Suit Injunction" filed by the US subsidiaries of the
      Lenovo group.
      Indeed, if an "Anti-Suit Injunction" was granted by the United States District Court for the Northern
      District of California further to the hearing of 14 November 2019, IPCom could not initiate and/or
      continue these proceedings before the competent French courts.
      As a result, IPCom would suffer a serious violation of its fundamental rights which are guaranteed to
      it, as the holder of a European patent designating France, under both French law and the international
      conventions to which France is a party.


      1.4.      The German precedent


24.   On July 11, 2019, in circumstances similar to the present case, the Munich Regional Court ("Landgericht
      München") was led to take urgent provisional measures to protect its judicial sovereignty and safeguard
      the fundamental rights of European companies holding European patents which were facing the threat
      of a US “Anti-Suit injunction”.


25.   In this case, the European subsidiaries of the Nokia group initiated patent infringement proceedings in
      Germany against the German company Daimler AG, which had its suppliers join the proceedings, i.e.
      the European subsidiaries of the Continental group.


26.   In parallel, a US subsidiary of the Continental group, claiming a breach of its FRAND obligations by
      the Avanci patent pool of which the Nokia group is a member, brought action before a US Court against,
      inter alia, the European subsidiaries of the Nokia group.
      In the course of these proceedings, the US subsidiary of the Continental group filed a "Motion for Anti-
      Suit Injunction" requesting the Court:
            to enjoin the European subsidiaries of the Nokia group from prosecuting the patent infringement
             actions initiated against Daimler AG in Germany;
            to enjoin the European subsidiaries of the Nokia group from instituting any patent infringement
             action against the subsidiaries of the Continental group and their clients, on the basis of their 2G,
             3G and 4G standard essential patents during the pendency of the proceedings or from acting in
             concert with anyone to institute such an action.

27.   The European subsidiaries of the Nokia group then filed an ex-parte application with the Munich
      Regional Court ("Landgericht München") requesting:
            that the US subsidiary of the Continental group be prohibited from filing any "Motion for Anti-Suit
             Injunction" intended to directly or indirectly prevent them from pursuing the patent infringement
             proceedings pending in Germany;
            that the US subsidiary of the Continental group be ordered to withdraw its "Motion for Anti-Suit
             Injunction" immediately upon service of the upcoming order of the Munich Regional Court;
            Case 5:19-cv-01389-EJD Document 48-9 Filed 10/28/19 Page 47 of 56
                                                      . 13 .



28.   In an order dated July 11, 2019, the Munich Regional Court granted the requested injunction on the
      grounds:
         that the filing of a “Motion for Anti-Suit Injunction” in the United States by a US subsidiary of a
          group accused of patent infringement was intended to deprive the European companies of their
          right of action in Germany and, as such, jeopardise the rule of law and the proper functioning of
          justice, which ensure that any interested party can assert its rights without restrictions;
         that the fact that an "Anti-Suit Injunction" constitutes an authorised measure under US law has no
          consequence on its unlawfulness under German and European law, which not only do not recognise
          them but also reject them;
         that the possible issuance of an "Anti-Suit Injunction" by the US Court constituted a sufficiently
          serious and imminent risk of violation of the rights of the European companies guaranteed by
          German law to justify that provisional and protective measures be ordered to prevent said violation.

                        Exhibit No. 6.1:    Decision of the Munich Regional Court of 11 July 2019 in Case No.
                                            21 O 9333/19 (+ French translation)

29.   For the reasons set out below, the reasoning behind the above-mentioned decision of the Munich
      Regional Court is fully transposable into French law and may apply mutatis mutandis to the present
      case.

                                                      *    *
              Case 5:19-cv-01389-EJD Document 48-9 Filed 10/28/19 Page 48 of 56
                                                              . 14 .


             II. DISCUSSION

      2.1.     Applicable principles


      2.1.1. The powers of the Presiding Judge of the Court


30.   Pursuant to articles 808 and 809 of the Civil Procedure Code:

              Art. 808

              "In all cases of urgency, the Presiding Judge of the Court may order in summary proceedings all
              measures which do not meet with any serious challenge or which are justified by the existence of
              a dispute."

              Art. 809

              "The Presiding Judge may always, even in the presence of a serious dispute, prescribe in summary
              proceedings the provisional or reinstatement measures necessary, either to prevent imminent
              damage or to put an end to a manifestly unlawful disturbance.
              In cases where the existence of the obligation is not seriously questionable, it may grant a
              provision to the creditor, or order the performance of the obligation even if it is an obligation to
              do."


      2.1.2. French and European international public policy


31.   The so-called "Anti-Suit Injunction" orders of the type that may be issued by the US Courts infringe the
      sovereignty prerogatives of the French State and, in particular, its rules of jurisdiction.


32.   This is why, apart from certain very specific cases of disputes involving the enforcement of an arbitration
      clause and/or a forum clause freely accepted by the parties - which is not the case here - the Court of
      Justice of the European Union and the French Supreme Court2 consider "Anti-Suit Injunctions" to
      conflict with European and French international public policy.




      2 ECJ 27.04.2004 Turner v. Grovit C-159/02 ; ECJ 10.02.2009 Allianz v. West Tankers C-185/07 ; ECJ 13.05.2015 Gazprom
      v. Lithuania C-536/13 ; ECJ Civ. Cass. 1, 30.06.2004, Appeal Nos. 01-03248 and 01-15452 ; ECJ 10.2009, Appeal Nos. 08-
      16369 and 08-16549.
               Case 5:19-cv-01389-EJD Document 48-9 Filed 10/28/19 Page 49 of 56
                                                            . 15 .



      2.1.3. The fundamental rights of the holder of a European patent in France


33.   Pursuant to Article 64 of the Munich Convention on the European Patent and Articles L. 614-7 et seq.
      of the Intellectual Property Code, a European patent designating France confers on its holder the same
      rights as those conferred by a French national patent.


34.   Article 1, paragraph 1 of Protocol No. 1 to the European Convention on Human Rights entitled "Right
      to property" provides that:

               "Every natural or legal person is entitled to the peaceful enjoyment of his
               possessions. No one shall be deprived of his possessions except in the public interest
               and subject to the conditions provided for by law and by the general principles of
               international law"

      The term "possessions" referred to in Article 1, paragraph 1 of Protocol No. 1 to the European
      Convention on Human Rights includes in particular patents3.


35.   Pursuant to Article 13 and 6 § 1 of the European Convention on Human Rights:

               "Everyone whose rights and freedoms as set forth in this Convention are violated
               shall have an effective remedy before a national authority notwithstanding that the
               violation has been committed by persons acting in an official capacity."

               "In the determination of his civil rights and obligations (...), everyone is entitled to
               a fair and public hearing within a reasonable time by an independent and impartial
               tribunal established by law (...)"


36.   These provisions are also reiterated in Article 47 of the Charter of Fundamental Rights of the European
      Union:

                 "Everyone whose rights and freedoms guaranteed by the law of the Union are
                 violated has the right to an effective remedy before a tribunal in compliance with
                 the conditions laid down in this Article. Everyone is entitled to a fair and public
                 hearing within a reasonable time by an independent and impartial tribunal
                 previously established by law. (...)"




      3   EDH Commission, 4 Oct. 1990, req. No. 12633/87.
                 Case 5:19-cv-01389-EJD Document 48-9 Filed 10/28/19 Page 50 of 56
                                                              . 16 .




37.   The fundamental character of the right to a court - which includes the right of access to a court, the right
      to obtain a judgment and its enforcement within a reasonable time4 - was consecrated by:
                 the Constitutional Council5 on the basis of Article 16 of the 1789 Declaration of the Rights of
                  Man and of the Citizen,
                 the European Court of Human Rights6 and the French Supreme Court7 on the basis of Article 6
                  of the European Convention on Human Rights and, finally,
                 the Court of Justice of the European Union8 on the basis of Articles 6 and 13 of the same
                  Convention and Article 47 of the Charter of Fundamental Rights of the European Union.


38.   Finally, in the specific field of intellectual property, this principle is proclaimed by Article 3 of the
      Directive 2004/48/EC implementing Article 4.2 of the TRIPS Agreement of April 15, 1994, which
      provides with binding force for WTO Member States:

                      "Procedures for enforcing intellectual property rights shall be fair and
                      equitable. They will not be unnecessarily complex or costly; they will not
                      involve unreasonable delays or unjustified delays."



      2.2.        Application to the case at issue

39.   The hearing before the United States District Court for the Northern District of California regarding the
      Motion for Anti-Suit Injunction filed by the US subsidiaries of the Lenovo group and the defense of lack
      of jurisdiction raised by IPCom is scheduled for November 14, 2019.
      The United States District Court for the Northern District of California may thus rule on the "Motion for
      Anti-Suit Injunction" at any moment from that date.


40.   Even if IPCom is confident that the US Court will not order the "Anti-Suit Injunction" requested by the
      US subsidiaries of the Lenovo group, if that were the case, it would result in a serious violation of its
      fundamental rights under both French law and the international conventions to which France is a party.




      4 ECHR, 19 March 1997; Hornsby v Greece, req. no. 18357/91.
      5 Constitutional Council, 9 April 1996, Decision No. 96-373 DC.
      6 ECHR, 21 Feb. 1975, Golder v. United Kingdom, req. No. 4451/70.
      7 C. Cass, Plenary Assembly, 30 June 1995, Appeal No. 94-20.302 and 7 April 2006, Appeal No. 05-11.519.
      8 ECJ, 15 May 1986, Johnston, 222/84, para. 18 and 19 and 13 March 2007, Unibet, C-432/05, para. 37.
            Case 5:19-cv-01389-EJD Document 48-9 Filed 10/28/19 Page 51 of 56
                                                        . 17 .




41.   Indeed, if the US Court were to enjoin IPCom not to pursue the infringement proceedings it has brought
      before the Paris District Court against the French subsidiaries of the Lenovo group and their distributors
      for France, IPCom would have no other choice but to comply with this injunction.
      IPCom would thus be deprived of the rights it is granted by European patent EP 1 841 268 B2 in France,
      which it would be unable to assert against the French subsidiaries of the Lenovo group and the
      distributors and intermediaries whose services they use prior to the patent expiry scheduled for February
      15, 2020, despite the fact that these rights are guaranteed by all the aforementioned texts.
      IPCom would also have to wait for the US Court to render a final decision (which will take at the very
      least two years, with no certainty as to the exact duration of these proceedings) before the proceedings
      on the merits before the Paris District Court can resume its normal course so that IPCom can be
      compensated for the damage resulting from the patent infringement acts of which it is a victim.


42.   The violation of IPCom’s fundamental rights in France which would follow from the issuance of an
      "Anti-Suit Injunction" by the US Court and the conflict of said injunction with French and European
      international public policy, constitute a risk of imminent damage and manifestly unlawful disorder,
      which justify that urgent measures be ordered in the context of summary proceedings, in accordance
      with Articles 808 and 809 of the Civil Procedure Code.


43.   IPCom thus requests the Presiding Judge of the Paris District Court to:

          (i)     Order Lenovo (United States) Inc. and Motorola Mobility LLC to withdraw immediately,
                  and at any rate before November 14, 2019, the "Motion for Anti-Suit Injunction" they filed
                  on September 18, 2019 with the United States District Court for the Northern District of
                  California, in so far as it relates directly or indirectly to any legal proceedings which have
                  been brought or may be brought by IPCom before the competent French courts in respect
                  of alleged acts of infringement of the EP 1 841 268 B2 patent or any other European patent
                  belonging to IPCom and designating France, committed on French territory by entities of
                  the Lenovo group, including Lenovo (France) SAS and/or Motorola Mobility France SAS,
                  and/or their customers, wholesalers, distributors and/or intermediaries whose services they
                  use;

          (ii)    Prohibit Lenovo (United States) Inc. and Motorola Mobility LLC from initiating any new
                  proceedings or file any claims before any foreign court whatsoever, having the object or
                  effect of directly or indirectly restricting the right of IPCom to initiate or pursue before the
                  competent French courts the alleged acts of infringement of the EP 1 841 268 B2 patent or
                  any other European patent belonging to IPCom and designating France, committed on
                  French territory by entities of the Lenovo group, including Lenovo (France) SAS and/or
                  Motorola Mobility France SAS companies, and/or the customers, wholesalers, distributors
                  and/or intermediaries whose services they use.
            Case 5:19-cv-01389-EJD Document 48-9 Filed 10/28/19 Page 52 of 56
                                                       . 18 .



44.   The French subsidiaries of the Lenovo group, Lenovo (France) SAS and Motorola Mobility France SAS,
      are not plaintiffs in the case where the “Motion for Anti-Suit Injunction” was filed, which will be heard
      on November 14, 2019 by the United States District Court for the Northern District of California, but it
      is undisputable that this "anti-trial" measure is expressly intended to benefit them directly.
      As a result, IPCom has an interest that they become parties in the present proceedings so that the
      upcoming order will bind them and be enforceable against them in accordance with Article 331(2) of
      the Civil Procedure Code, so that they cannot later complain that they were unable to defend before
      French courts the benefit they could derive from a potential "Anti-Suit Injunction" which would enable
      them to continue their acts of infringement of the EP 1 841 268 B2 patent in France.

                                                       *    *
      Case 5:19-cv-01389-EJD Document 48-9 Filed 10/28/19 Page 53 of 56
                                                   . 19 .




                                       FOR THESE REASONS

                                 The Presiding Judge is requested to:


In view of Articles 485, paragraph 2, 808 and 809 and 331, paragraph 2 of the Civil Procedure Code,
In view of Article 64 of the Munich Convention on the European Patent and Articles L.614-7 et seq. Of
the Intellectual Property Code,
In view of Articles 2, 13 and 16 of the 1789 Declaration of the Rights of Man and the Citizen,
In view of Articles 6 and 13 of the European Convention on Human Rights,
In view of Article 47 of the Charter of Fundamental Rights of the European Union,
In view of Article 3 of Directive 2004/48/EC,


   Order Lenovo (United States) Inc. and Motorola Mobility LLC to withdraw, immediately upon
    issuance of the upcoming order and at any rate before November 14, 2019, the "Motion for Anti-
    Suit Injunction" they filed on September 18, 2019 with the United States District Court for the
    Northern District of California, in so far as it relates directly or indirectly to any legal proceedings
    which have been brought or may be brought by IPCom GmbH & Co. KG before the competent
    French courts in respect of alleged acts of infringement of the EP 1 841 268 B2 patent or any other
    European patent belonging to IPCom and designating France, committed on French territory by
    entities of the Lenovo group, including Lenovo (France) SAS and/or Motorola Mobility France
    SAS, and/or their customers, wholesalers, distributors and/or intermediaries whose services they
    use, subject to penalty of € 250,000 (two hundred and fifty thousand euros) per day of delay as from
    the date of the upcoming order;


   Prohibit Lenovo (United States) Inc. and Motorola Mobility LLC from initiating any new
    proceedings or file any claims before any foreign court whatsoever, having the object or effect of
    directly or indirectly restricting the right of IPCom GmbH & Co. KG to initiate or pursue before the
    competent French court the alleged acts of infringement of the EP 1 841 268 B2 patent or any other
    European patent belonging to IPCom and designating France, committed on French territory by
    entities of the Lenovo group, including Lenovo (France) SAS and/or Motorola Mobility France SAS
    companies, and/or the customers, wholesalers, distributors and/or intermediaries whose services
    they use, subject to penalty of € 250,000 (two hundred and fifty thousand euros) for each recording
    violation of the order and per day of delay as from the date of the upcoming order;


   Declare that the upcoming order will bind and be enforceable against Lenovo (France) SAS and
    Motorola Mobility France SAS;
      Case 5:19-cv-01389-EJD Document 48-9 Filed 10/28/19 Page 54 of 56
                                                . 20 .



   Reserve its right to liquidate the penalties attached to the interim measures set forth by the
    upcoming order;


   Order Lenovo (United States) Inc. and Motorola Mobility LLC to pay in solidum the sum of
    €20,000 (twenty thousand Euros) to IPCom GmbH & Co. KG, on the basis of Article 700 of the
    Civil Procedure Code;


   Order Lenovo (United States) Inc. and Motorola Mobility LLC to bear in solidum all the legal costs.



                                                                             WITH ALL RESERVES
       Case 5:19-cv-01389-EJD Document 48-9 Filed 10/28/19 Page 55 of 56
                                                  . 21 .




List of exhibits on which the request is based:

I.     IPCom
       1.1     Official entries in the Munich Companies Register concerning IPCom
       1.1bis French translation of the official entries in the Munich Companies Register concerning IPCom
       1.2     Information from IPCom's website

II.    The essentiality of Patent EP 1 841 268 B2 to the UMTS standard
       2.1     Excerpt of ETSI Directives, Version 39, of 8 October 2018
       2.2     European Commission Press Release dated 10 December 2009
       2.3     "General IPR Licensing Declaration" by IPCom to the ETSI dated 11 June 2014
       2.4     Judgment of the Court of Appeal of England and Wales dated 28 February 2017, IPCom -v-
               HTC, ([20017] EWCA Civ. 90)
       2.4bis French translation of Exhibit No. 2.4
       2.5     Order of the Court of Appeal of England and Wales dated 28 February 2017, IPCom -v- HTC

III.   The US proceedings
       3.1     Complaint of Lenovo (United States) Inc and Motorola Mobility LLC of 14 March 2019
       3.2     Motion for Anti-Suit Injunction of Lenovo (United States) Inc and Motorola Mobility
               LLC of 18 September 2019
       3.2bis French translation of the "[Proposed] Order Granting Plaintiff’s Motion for Anti-Suit
              Injunction“
       3.3     IPCom's Opposition to Motion for Anti-Suit Injunction of 11 October 2019

IV.    The UK proceedings
       4.1     IPCom's Particulars of Claim of 4 July 2019
       4.2     IPCom's Particulars of Infringement of 4 July 2019
       4.3     Defense and Counterclaim of Lenovo Technology (United Kingdom) Limited and
               Motorola Mobility UK Limited, of 23 September 2019.
       4.4     Grounds of Invalidity of Lenovo Technology (United Kingdom) Limited and Motorola
               Mobility UK Limited, of 23 September 2019
       4.5     Reply and Defence to Counterclaim of IPCom of 15 October 2019
      Case 5:19-cv-01389-EJD Document 48-9 Filed 10/28/19 Page 56 of 56
                                               . 22 .


V.    The French proceedings
      5.1    Ex parte application and order (Case No. 19/02568) of the Presiding Judge of the Paris
             District Court dated 4 October 2019 (Motorola Mobility France SAS)
      5.2    Ex parte application and order (Case No. 19/02569) of the Presiding Judge of the Paris
             District Court dated 4 October 2019 (Lenovo (France) SAS)
      5.3    Ex parte application and order (Case No. 19/02688) of the Presiding Judge of the Paris
             District Court dated 15 October 2019 (Motorola Mobility France SAS)
      5.4    Ex parte application and order (Case No. 19/02687) of the Presiding Judge of the Paris
             District Court dated 15 October 2019 (Lenovo (France) SAS)
      5.5    Bailiff's report of the infringement action search and seizure conducted on 16 October
             2019 at the premises of Motorola Mobility France SAS
      5.6    Bailiff's report of the infringement action search and seizure conducted on 16 October
             2019 at the premises of Lenovo (France) SAS
      5.7    Ex parte application and order (Case No. 19/02725) of the Presiding Judge of the Paris
             District Court dated 17 October 2019
      5.8    Bailiff's report on the continuation and closing of the infringement action search and
             seizure conducted on 17 October 2019

VI.   The German precedent
      6.1    Decision of the Munich Regional Court of 11 July 2019 in Case No 21 O 9333/19
      6.1bis French translation of Exhibit No. 6.1
